DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/29/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montarras et al. (EP 3028609) in view of Sarola (8,313,005) or Huss (10,526,117).


Montarras et al. lack to disclose the tank comprising at least one longitudinal straight rib projecting inside an internal volume of the tank.
Scarola teaches, in figs. 3, 4, a container having a tank 24comprising at least one longitudinal straight rib 28a, 28b projecting inside the internal volume of the tank. 
Huss teaches, in fig. 1, a container having a tank 12 comprising at least one longitudinal straight rib 15 projecting inside the internal volume of the tank. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Scarola or Huss, to modify the invention of Montarras et al. with the tank comprising at least one longitudinal straight rib projecting inside the internal volume of the tank in order to facilitated of gripping or handling of the container.

Re-claim 3, Scarola teaches a transversal section of the rib presents a round outline shape.
Re-claim 4, wherein at least in a lower part of the tank, the transversal section of the tank presents a circular shape with a rib projecting inside the internal section of the circular shape.
Re-claim 6, the tank is capable to be filled with a soluble beverage ingredient such as instant coffee, milk, creamer, chocolate, coffee mixes, fruit powder, soup or instant tea.
Re-claim 7, Montarras et al. further disclose the dispensing closure is removably attached to the opened bottom end of the tank.
Re-claims 8 -10, Montarras et al. further disclose, in figs. 8B, a system for dispensing bulk material, said the system comprising the container according to claim 1, further a receiving area 7 to receive the container in the apparatus, a dispensing area 19 to dispense a dose of bulk material; a rotatable shaft 11 to rotate the inner rotatable member of the container, the end of said the shaft being
designed to cooperate with the central connecting means of the inner rotatable member of the container, and a motor 18 to actuate the rotatable shaft;
wherein the container stores a soluble beverage ingredient, and the apparatus comprises a beverage preparation chamber 16 connected to at least one liquid supply 172, the dispensing area comprising said beverage preparation chamber so that a dose of soluble beverage ingredient is dispensed from the container in the chamber.

Claims 1, 3, 4, 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ulstad et al. (WO 2011/082251) in view of Sarola (8,313,005) or Huss (10,526,117).
Ulstad et al. disclose, in figs. 36-41,


aperture of the inner member overlaps with the at least one outlet aperture of the outer fixed member for enabling dispensing of the bulk material from the container.
Re-claim 6, the tank is capable to be filled with a soluble beverage ingredient such as instant coffee, milk, creamer, chocolate, coffee mixes, fruit powder, soup or instant tea.
Re-claims 12 and 13, wherein an upper central surface of the inner rotatable member presents a shape of a cone 564, the cone rising within the internal volume of the tank and guiding the bulk material to a lateral side edge of the rotatable inner member;
wherein the cone is centered above an upper surface of the at least one aperture of the inner rotatable member.
Ulstad et al. lack to disclose the tank comprising at least one longitudinal straight rib projecting inside an internal volume of the tank.


Huss teaches, in fig. 1, a container having a tank 12 comprising at least one longitudinal straight rib 15 projecting inside the internal volume of the tank. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Scarola or Huss, to modify the invention of Ulstad et al. with the tank comprising at least one longitudinal straight rib projecting inside the internal volume of the tank in order to facilitated of gripping or handling of the container.
Re-claims 3 and 4, Scarola teaches a transversal section of the at least one longitudinal straight rib present a round outline shape; wherein at least in a lower part of the tank, the-a transversal section of the tank presents a circular shape with the at least one longitudinal straight rib projecting inside an internal section of the circular shape.
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/13/2022, regarding to claims 1-4, 6-10, 12 and 13 have been fully considered but they are not persuasive in view of new ground rejections as alleged above.

The Declaration under 37 CFR 1.132 filed 0/13/2022 is insufficient to overcome the current new ground rejections.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hollander (9,296,502), Mueggenborg et al. (10,961,002), Stevenson (10,499,552) teach ribs projecting inside containers for facilitating of gripping. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 24, 2022